Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 11 is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, Line 3 reads “and an acceleration profile.”  This should read “or.”  Claim 9 has the same issue.
Claim 6 reads “the time course and the time reference course together enclose a surface.”  It is unclear how a time can have a physical characteristic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US PGPub 20160153577 A1) in view of Heinz (DE 4013393 A1 – Translation).
Regarding Claim 1, Fuchs discloses a method of diagnosing a valve having an electrodynamic actuator, which comprises a magnet arrangement (Fig. 1, where the magnetic arrangement are the element located within housing 18) for generating a magnetic field and a control element (16) which is movable relative to the magnet arrangement and coupled to a 5movably arranged coil (22, Para. 35), but does not disclose the method comprising the following steps: - measuring at least one electrical variable of the electrodynamic actuator over a measurement period to detect a time course of the electrical variable, and - evaluating the time course of the electrical variable over an evaluation 10period to determine at least one induction-dependent valve variable which is assigned to a motion profile of the electrodynamic actuator.  
Heinz teaches the method comprising the following steps: - measuring at least one electrical variable of the electrodynamic actuator over a measurement period to detect a time course of the electrical variable (Pg. 3, 4th Para., where the voltage is measured), and - evaluating the time course of the electrical variable over an evaluation 10period (Pg. 3, 4th–5th Para.) to determine at least one induction-dependent valve variable which is assigned to a motion profile of the electrodynamic actuator (Fig. 2).  The aforementioned method steps are used in order to determine whether there is an error and warn the user.  Pg. 3, 5th Para.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control system of Fuchs with a capability to measure and evaluate electrical variable of the electrodynamic actuator as taught by Heinz in order to ensure the valve is working properly.
 Regarding Claim 2, the Fuchs–Heinz combination teaches the electrical variable of the electrodynamic actuator is measured by means of a diagnosis module (Heinz 14) which is electrically inserted into an electric circuit of the coil of the electrodynamic actuator.  
Regarding Claim 3, the Fuchs–Heinz combination teaches the at least one valve variable a duration of movement of the coil.  Fuchs discloses the movement of the coil to open and close the valve.  Heinz teaches the time coil is energized when the valve moves (Heinz Pg. 3, 4th Para.)  Therefore, the Fuchs–Heinz combination teaches the at least one valve variable a duration of movement of the coil.
Regarding Claim 4, the Fuchs–Heinz combination teaches when evaluating the time course of the electrical variable, a time reference course of the electrical variable is used 20as a reference, the time course being compared with the time reference course.  Heinz Pg. 3, 4th and 8th Para.
Regarding Claim 5, the Fuchs–Heinz combination teaches a difference is formed between the time course and the time reference course.  Heinz Pg. 3, 4th
Regarding Claim 6, the Fuchs–Heinz combination teaches the time course and the time reference course together enclose a surface, at least one of a surface area and a 25shape of which is determined or analyzed.  Fuchs Fig 1.
Regarding Claim 7, the Fuchs–Heinz combination teaches the time reference course is a previously measured time course, a course calculated during the evaluating of the time course, or an approximately estimated course.  Heinz Pg. 3, 4th.
Regarding Claim 8, the Fuchs–Heinz combination teaches the determined valve variable 30is evaluated to define at least one valve parameter of the valve.  Heinz Pg. 3, 8th where the one valve parameter of the valve is temperature.
Regarding Claim 9, the Fuchs–Heinz combination teaches the at least one valve parameter of the valve is a valve temperature.  Heinz Pg. 3, 8th.
Regarding Claim 10, the Fuchs–Heinz combination teaches artificial intelligence is used in the evaluation to define the at least one valve parameter of the valve.  Fuchs Para. 42 which uses an electronic unit to control and Heinz Pg. 3, 4th, uses electronics to control the system.
Regarding Claim 11, the Fuchs–Heinz combination teaches a machine learning model is 10used in the evaluation to define the at least one valve parameter of the valve.  This is inherent because a CPU or other control system must exist in order to calculate, evaluate and compare.
Regarding Claim 12, the Fuchs–Heinz combination teaches a magnet arrangement for generating a magnetic field (Fuchs Fig. 1, where the magnetic arrangement are the element located within housing 18) and a control element (Fuchs 16) which is movable relative to the magnet arrangement and is coupled to a movably arranged coil (Fuchs Fig. 1), wherein the diagnosis module (Heinz 14) is set up so as to perform a 15method according to claim 1.  
Regarding Claim 13, the Fuchs–Heinz combination teaches an electrodynamic actuator coupled to the diaphragm (Fuchs Fig. 1), and a diagnosis module (Fuchs 38) according to claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacob et al. (US PGPub 20110094589 A1) teaches controlling a solenoid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753